Detailed Action
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
Claim 3: “transport means” is synonymous with “means for transporting”. Functional language is found in the claim, “ensuring the passage”. Claim language lacks structure, therefore 112f is invoked. Sufficient structure is found in the specification (filed 27 December 2018), [0023]: “A worm gear, a conveyor belt, a trickle system and/or a pump in particular may be used as transport means”. This structure will be included in the prior art mapping sections.
Claim 4: “transport means” is synonymous with “means for transporting”. Functional language is found in the claim 3 (claim 4 depends on claim 3), “ensuring the passage”. Structure is found in the claim language: “a worm gear, a conveyor belt, a conveyor worm gear, a trickle installation or a pump.”
Claim 7: “separation device” is synonymous with “means for separating”. Functional language is found in the claim, “separating the transported material from the process material”. Claim language lacks structure, therefore 112f is invoked. Sufficient structure is found in the specification (filed 8 June 2021): [0029] “filters … [or] gravity separation devices …”. This language will be interpreted into the prior art rejection sections.
Claim 8: “return device” is synonymous with “means for returning / recycling”. Functional language is found in the claim, “returning the transported material”. Claim language lacks structure, therefore 112f is invoked. Sufficient structure is found in the specification (filed 8 June 2021): [0029] “conduit”. This language will be interpreted into the prior art rejection sections.
Claim 9
Claim 11: “free-flowing” is given a specific definition in the specification and this will be translated into the prior art mapping sections, [0025]: “free-flowing means that the mixture is a gas-permeable bulk material, which is divided into portions when poured. Liquids and pasty materials are not gas-permeable and therefore are not free-flowing in the sense of the invention.” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahlmann (U.S. Patent No. 2,174,066 hereinafter Ahlmann).

Regarding Claim 1, Ahlmann teaches an installation for carrying out a continuous multi-stage industrial process (figure 1: entire apparatus), the installation comprising: a first chamber defining a first space (figure 1: combustion chamber 13); a second chamber defining a second space excluding a first space (figure 1: space under casing 7 that is material free, this space is considered to be excluding the first space as casing 7 separates the two spaces); a first connecting channel (figure 1: space underneath front wall [side of casing 7 closest to raw material inlet] of casing 7) connecting the first chamber and the second chamber and configured to allow passage of a process material (figure 1: material from hopper 8) from the first space (figure 1: combustion chamber 13), through the first connecting channel (figure 1: space underneath front wall of casing 7) and into the second space (figure 1: space under casing 7 that is material free), one after the other, in a process sequence (figure 1: material from hopper 8 moves along traveling grate 3 in due order); and a transported material (figure 1: material from hopper 9) is provided in the first connecting channel in or with which the process material (figure 1: material from hopper 8) can pass through the first connecting channel in a process sequence (figure 1: material from hopper 8 and material from hopper 9 pass under front wall of casing 7 together), and wherein the transported material together with the process material forms a trickling sealing zone in the connecting channel (figure 1: materials 8 and 9 move under front wall of casing 7 forming a non airlocked seal [materials are considered non airlocked as they are granular in nature and neither pasty nor a liquid]), which ensures that different pressures will be maintained in the two spaces (figure 1: materials 8 and 9 along with casing 7 form a non airlocked seal between chambers 13 and 29, 
 
Regarding Claim 2, Ahlmann teaches the installation (figure 1: entire apparatus) according to claim 1, wherein the passage through the two spaces is free of any airlock (figure 1: passage of materials 8 and 9 under front wall of casing 7 is considered free of any airlock as the materials are granular in nature and neither pasty nor a liquid).  

Regarding Claim 3, Ahlmann teaches the installation (figure 1: entire apparatus) according to claim 1, further comprising a transport means (112f: A worm gear, a conveyor belt, a trickle system and/or a pump in particular may be used as transport means & figure 1: travelling grate 3 is a conveyor belt) configured for ensuring the passage of the process material through the first connecting channel (figure 1: travelling grate 3 conveys material 8 underneath front wall of casing 7).  

Regarding Claim 4, Ahlmann teaches the installation (figure 1: entire apparatus) according to claim 3, wherein the transport means (figure 1: traveling grate 3) is selected from the group of: a worm gear, a conveyor belt, a conveyor worm gear, a trickle installation or a pump (figure 1: traveling grate 3 is a conveyor belt).  

Regarding Claim 5, Ahlmann teaches the installation (figure 1: entire apparatus) according to claim 1, wherein the first space (figure 1: chamber 13) and the second space (figure 1: space under casing 7 that is material free) do not have any direct connection to one another apart from the connecting channel and are separated from one another with a pressure-tight separation (figure 1: chambers 13 and 29 are only connected via the passage underneath casing 7, the casing with the 
Regarding Claim 6, Ahlmann teaches the installation (figure 1: entire apparatus) according to claim 1, wherein the process material is a loose, bulk material, a pasty material or a liquid (figure 1: material 8 is a loose granular material transported in bulk).  

Regarding Claim 7, Ahlmann teaches the installation (figure 1: entire apparatus) according to claim 1, further comprising a separation device, 112f: filters, gravity separation devices, or equivalents thereof (figure 1: worm conveyor 19), in the second space (figure 1: space under casing 7 that is material free) for separating the transported material from the process material (figure 1: worm conveyor 19 separates process material 8 from transport material 9 which inherently separates transport material 9 from process material 8). 
 
Regarding Claim 8, Ahlmann teaches the installation (figure 1: entire apparatus) according to claim 7, further comprising a return device, 112f: conduits or equivalents thereof (figure 1: chute 26), for returning the transported material (figure 1 material 9) back to the first connecting channel (figure 1: chute 26 returns material 9 back to hopper 9 which then leads to material entering underneath front wall of casing 7 again).  

Regarding Claim 9, Ahlmann teaches the installation (figure 1: entire apparatus) according to claim 1, wherein the transported material (figure 1: material 9) is the same as the process material (figure 1: material 8), both of them being free-flowing (112f: free-flowing means that the mixture is a gas-permeable bulk material, which is divided into portions when poured. Liquids and pasty materials are not gas-permeable and therefore are not free-flowing in the sense of the invention. & figure 1: materials 8 and 9 are both granular free flowing materials).  

Regarding Claim 10, Ahlmann teaches the installation (figure 1: entire apparatus) according to claim 1, wherein the process conditions in the two spaces are also different with regard to their temperature, moisture content, gas composition and/or the radiation burden in the spaces, apart from the different pressures (figure 1: chamber 13 is a combustion chamber as indicated by flame 14 to heat the process material and chamber 29 pipes cold air via pipe 17 to cool the process material; this inherently makes the first space much higher in temperature and therefore pressure than chamber 29).  

Regarding Claim 16, Ahlmann teaches the installation (figure 1: entire apparatus) according to claim 1, wherein one of the chambers (figure 1: chamber 29) is connected to the atmosphere and accordingly subject to atmospheric conditions of temperature, moisture content, gas composition and the radiation burden (figure 1: pipe 17 carries cold air into the chamber, this cold air is considered a reading on atmospheric conditions of temperature, moisture content, gas composition and the radiation burden as it is from outside the apparatus and therefore subject to atmospheric conditions).

Regarding Claim 17, Ahlmann teaches the installation (figure 1: entire apparatus) according to claim 1, wherein the pressure difference between the first space and the second space is at least 0.2 bar (figure 1: chambers 13 and 29 are only connected via the passage underneath casing 7, the casing with the transport and process materials form a non airlocked seal which separates the high temperature and high pressure chamber 13 from the low temperature and low pressure chamber 29 & the specific pressure difference is considered intended use as it is a function of the operation of the chamber, that is material flow between the connecting channels, and not based on the installation itself).  

Regarding Claim 18, Ahlmann teaches the installation (figure 1: entire apparatus) according to claim 1, wherein the pressure difference between the first space and the second space is at least 0.8 bar (figure 1: chambers 13 and 29 are only connected via the passage underneath casing 7, the casing with the transport and process materials form a non airlocked seal which separates the high temperature and high pressure chamber 13 from the low temperature and low pressure chamber 29 & the specific pressure difference is considered intended use as it is a function of the operation of the chamber, that is material flow between the connecting channels, and not based on the installation itself).  

Regarding Claim 19, Ahlmann teaches the installation (figure 1: entire apparatus) according to claim 1, wherein the pressure difference between the first space and the second space is at least 2.0 bar (figure 1: chambers 13 and 29 are only connected via the passage underneath casing 7, the casing with the transport and process materials form a non airlocked seal which separates the high temperature and high pressure chamber 13 from the low temperature and low pressure chamber 29 & the specific pressure difference is considered intended use as it is a function of the operation of the chamber, that is material flow between the connecting channels, and not based on the installation itself).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ahlmann (U.S. Patent No. 2,174,066 hereinafter Ahlmann).

Regarding Claim 11, Ahlmann teaches the installation (figure 1: entire apparatus) according to claim 1, further comprising: wherein the transported material (figure 1: material 9) together with the process material (figure 1: material 8) forms a free-flowing (112f: free-flowing means that the mixture is a gas-permeable bulk material, which is divided into portions when poured. Liquids and pasty materials are not gas-permeable and therefore are not free-flowing in the sense of the invention.) sealing zone in each connecting channel (figure 1: space underneath front wall of casing 7 is considered a reading on connecting channel; it is a free flowing seal as the granular materials 8 and 9 form a temperature and pressure seal between chambers 13 and 29 but are not air locked), this sealing zone ensuring that different pressures will be maintained in the respective spaces adjacent to respective 
Ahlmann is silent on a third chamber defining a third space; a second connecting channel connecting the second chamber to the third chamber; a fourth chamber defining a fourth space; a third connecting channel connecting the third chamber to the fourth chamber.
Absent an unexpected results, it would have been obvious to one of ordinary skill in the art to duplicate the number of chambers and passageways in order to process the material in a set wise process since it has been held that mere duplication of the essential working parts of the device involves only routine skill in the art. St Regis Paper Co v. Bernis Co., 193 USPQ8.

Response to Arguments
In light of applicant’s amendments to the drawings (removal of numerals 11, 12, 13, and 14 from the figures), the objection to the drawings is withdrawn.
In light of applicant’s amendments to the specifications ([0031]: It is believed “pressure in the spaces” should be rewritten to “pressure difference in the spaces”, to match claim 5 & Reference List [0006]: Please include “6b, 6c” into the reference list) and applicant’s clarification on Reference List [0011], objections to the specification have been withdrawn.
In light of applicant’s amendments to the specifications regarding “separation device” and “return device”, this structure is incorporated into the Claim Interpretation section and the 112(b) indefiniteness rejections to Claims 7 and 8 are withdrawn.

Applicant's arguments filed 8 June 2021 have been fully considered but they are not persuasive. 
Applicant argues that Ahlmann does not show any concern or provision for maintain pressure difference between the combustion chamber 13 and space beneath the casing 7. This point is 
Applicant argues that applicant’s amendment to the second space (a second space that is exclusive of the first space) overcomes Ahlmann. This argument and amendment are not persuasive as the second space is already excluded from the first space via casing 7. However, the second space is not OUTSIDE the first space.
Applicant argues that the pressures in the first and second space of Ahlmann are essentially equal. This argument is unpersuasive for reason of temperature differences between these closed spaces.
Applicant argues that the vacuum pulling on both spaces via pipe 11 negates the pressure difference between the spaces. This argument is unpersuasive as the temperature in the first space can be hotter than 1450 ᵒC (Ahlmann C1 L33 – 41) and the space underneath casing 7 with pipe 17 is introduced to cold air. This temperature difference alone would cause a consistent pressure difference even in the pressure of a muffled vacuum source.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 3,042,390 to Rausch teaches a gas hood for sintering machines with separate spaces connected by conveyor belt transporting free flowing material. Regarding Claim 1, a second space exists OUTSIDE of a first space.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/GREGORY Y HUAN/Examiner, Art Unit 1774                  

/ANSHU BHATIA/Primary Examiner, Art Unit 1774